DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-9, none of the prior art teaches or suggests, alone or in combination, an integrated circuit (IC) component, comprising: wherein individual ones of the first layers include silicon and germanium, and individual ones of the second layers include silicon; and a third region including third layers alternating with fourth layers, wherein individual ones of the third layers include silicon and germanium, individual ones of the fourth layers include silicon, the second region is between the first region and the third region, and individual ones of the third layers and the fourth layers are thicker than individual ones of the first layers and the second layers.
With respect to claims 10-18, none of the prior art teaches or suggests, alone or in combination, an integrated circuit (IC) component, comprising: wherein individual ones of the first layers include silicon and germanium, ATTORNEY DOCKET NUMBERPATENT APPLICATIONAC7209-US16/829,590Confirmation No. 3300individual ones of the second layers include silicon, and individual ones of the first layers and the second layers have a thickness that is less than 3 nanometers; and a second region including third layers alternating with fourth layers, wherein individual ones of the third layers include silicon and germanium, individual ones of the fourth layers include silicon, and individual 
With respect to claims 19-20, none of the prior art teaches or suggests, alone or in combination, an electronic assembly, comprising: an integrated circuit (IC) component, including: wherein individual ones of the first layers include silicon and germanium, and individual ones of the second layers include silicon, and ATTORNEY DOCKET NUMBERPATENT APPLICATIONAC7209-US16/829,590Confirmation No. 3300third region including third layers alternating with fourth layers, wherein individual ones of the third layers include silicon and germanium, individual ones of the fourth layers include silicon, the second region is between the first region and the third region, and individual ones of the third layers and the fourth layers are thicker than individual ones of the first layers and the second layers; and a support electrically coupled to the IC component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818